Case 2:20-cv-04506-FMO-MRW Document 18 Filed 02/26/21 Page 1 of 2 Page ID #:3228



 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. CV 20-4506 FMO (MRW)
13   MARQUIS DEMONDRE
     WILSON,
14
                       Petitioner,          ORDER ACCEPTING FINDINGS
15                                          AND RECOMMENDATIONS OF
                  v.                        UNITED STATES MAGISTRATE
16                                          JUDGE
     KEN CLARK, Warden,
17
                       Respondent.
18
19
20
           Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the
21
     records on file, and the Report and Recommendation of the United States
22
     Magistrate Judge. Petitioner did not file any written objections to the
23
     report. The Court accepts the findings and recommendation of the
24
     Magistrate Judge.
25
26
27
28
Case 2:20-cv-04506-FMO-MRW Document 18 Filed 02/26/21 Page 2 of 2 Page ID #:3229



 1         IT IS ORDERED that Judgment be entered denying the petition and

 2   dismissing this action with prejudice.

 3
 4
     DATE: February 26, 2021             _________/s/________________________
 5
                                         HON. FERNANDO M. OLGUIN
 6                                       UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
